Case: 13-60595      Document: 00512691320         Page: 1    Date Filed: 07/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 13-60595
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                              July 9, 2014
                                                                              Lyle W. Cayce
ANTONIO GUERRA ENAMORADO,                                                          Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 880 263


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM: *
       Honduran national Antonio Guerra Enamorado (Guerra) petitions for
review of the Board of Immigration Appeals’ (BIA) order affirming the
Immigration Judge’s (IJ) denial of his motion to reopen and rescind his in
absentia removal order. First, he argues that the BIA violated his due process
rights by summarily affirming the IJ’s decision without providing a detailed
written order.      As Guerra concedes, however, this court has specifically


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60595     Document: 00512691320      Page: 2   Date Filed: 07/09/2014


                                  No. 13-60595

determined that the BIA’s summary affirmance procedures do not violate due
process. Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2009); see also
Gomez-Palacios v. Holder, 560 F.3d 354, 361 n.2 (5th Cir. 2009).
      Next, Guerra urges that the BIA abused its discretion in affirming the
IJ’s decision denying his motion to reopen. Although he contends that the BIA
and IJ failed to consider his proof of exceptional circumstances warranting
reopening and rescission, he failed to exhaust the claim properly by raising it
before the BIA, and this court therefore lacks jurisdiction to consider it. See
8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
      Alternatively, Guerra contends that the BIA and IJ erred in determining
that he had sufficient notice of his removal hearing and, more specifically,
erred in failing to give proper weight to his affidavit. Substantial evidence
supports the finding that Guerra received the required notice. See Gomez-
Palacios, 560 F.3d at 358. The record unequivocally establishes that he was
provided both written and oral notice (in Spanish) of the date, time, and place
of his removal hearing, as well as the consequences for failing to appear, at the
time he was released from immigration detention, which fact was confirmed by
his signature and fingerprint on the Notice To Appear (NTA) acknowledging
the same. See 8 U.S.C. §§ 1229a(b)(5)(A), 1229(a)(1)(G)(i). To the extent that
Guerra argues that the NTA was somehow insufficient to inform him of the
time and place of his removal hearing, the argument is patently without merit.
To the extent that he complains that the BIA and IJ did not give sufficient
weight to his affidavit, the claim is of no avail, as he did not, in his affidavit,
explicitly deny that he was personally served with the NTA or that he was
orally advised of the time and place of his removal hearing. The affidavit thus
does not provide any evidence compelling a conclusion contrary to that reached
by the IJ. See Gomez-Palacios, 560 F.3d at 358. That being so, Guerra has



                                        2
    Case: 13-60595    Document: 00512691320    Page: 3   Date Filed: 07/09/2014


                                No. 13-60595

failed to demonstrate that the denial of his motion to reopen and rescind was
an abuse of discretion. See id. Accordingly, the petition for review is DENIED.




                                      3